IN THE SUPREME COURT OF THE STATE OF NEVADA


                       ALI SHAHROKHI,                                              No. 84124
                       Petitioner,
                       vs.
                       NEVADA COMMISSION ON JUDICIAL
                       DISCIPLINE; AND GARY VAUSE,                                       FILED
                       CHAIR, IN HIS OFFICIAL CAPACITY,                                  FEB 1 0 2022
                       Respondents.
                                                                                        ELIZABER1 A. BROWN
                                                                                      CLERK Off uPREME couRr
                                                                                     BY
                                                                                           DEPUTY CiERK
                                                          ORDER DENYING PETITION

                                      This pro se original petition for a writ of mandamus seeking to
                       compel the Nevada Commission on Judicial Discipline to open a formal
                       investigation into Eighth Judicial District Court Judge Dawn Thorne,
                       suspend Judge Thorne, and remove Judge Thorne from presiding over
                       Eighth Judicial District Court case no. D-18-581208-P.
                                      Petitioner argues that the Nevada Commission on Judicial
                       Discipline was required to take action to open a formal investigation into
                       Judge Thorne under NRS 1.4657(1) because, according to petitioner, Judge
                       Thorne committed perjury.
                                      Having considered the petition and supporting documentation,
                       we are not convinced that our extraordinary and discretionary intervention
                       is warranted. A writ of mandamus is available only to compel the
                       performance of a legally required act or to cure an arbitrary and capricious
                       exercise of discretion. Round Hill Gen. Improvement Dist. v. Newman, 97
                       Nev. 601, 603-04, 637 P2d 534, 536 (1981). NRS 1.4657(1) does not require
                       the Commission to open a formal investigation upon a complaint, but rather
                       to "examine each complaint that it receives to determine whether the
                       complaint alleges objectively verifiable evidence from which a reasonable
SUPREME COURT
     OF
   NEVADA

(I N 19.17A 44:CT:Oa
                               "•••
                                                                                                     041 7tp
                                                                    .;74:
                                      •• •   •   • • 4:
                                                                        6si
                  inference could be drawn that a judge committed misconduct." Further,
                  petitioner does not allege that he has filed a complaint with the Commission
                  or that any such complaint has been denied, merely that the Commission
                  "has been providee with evidence. It is petitioner's burden to demonstrate
                  that extraordinary relief is warranted. Pan v. Eighth judicial Dist. Court,
                  120 Nev. 222, 228, 88 P.3d 840. 844 (2004). Here, petitioner has not shown
                  that the Nevada Commission on Judicial Discipline has failed to perform a
                  legally required act or has arbitrarily or capriciously exercised its
                  discretion. Accordingly, we
                              ORDER the petition DENIED.




                                                                                                 , C.J.
                                                     Parraguirre

                                                                                 r-         ,•
                                                             / 44•` 64.-"k 4-; • . • --'_           J.
                                                     Hardesty


                                                                "eas15C4..g                         J.
                                                     Stiglich




                  cc:   Ali Shahrokhi
                        Nevada Commission on Judicial Discipline
                        Gary Vause
                        Eighth District Court Clerk




  SUPREME COURT
       OF
     NEVADA

 ((!. 1947A
                                                       2
aegp14'ti:Aia                                           4 .'.4‘.•            7:.!"1                       '41
m  ia c